Citation Nr: 1544685	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability other than recurrent pneumonia to include bronchial asthma and bronchiectasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.  

In April 2009, a local hearing was held before a Decision Review Officer at the Roanoke, Virginia, RO.  A transcript of that proceeding has been associated with the claims folder.

In February 2014, the Board granted service connection for recurrent pneumonia and remanded the claim listed above for additional development.  The case has since been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the development requested in the Board's February 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.  

VA obtained an addendum opinion dated May 2014 in response to a February 2014 Board directive.  The Board ordered VA to obtain an opinion addressing whether the Veteran's claimed respiratory disability pre-existed service, whether this disability was aggravated by service, whether this disability was incurred in service, and whether this disability was caused or aggravated by the Veteran's service connected pneumonia.

The May 2014 VA examination does not identify any respiratory conditions in their opinion, instead simply notes respiratory condition.  Additionally, the examiner omits the requested opinion regarding secondary service connection.  Further, the Board notes the examiner included some rationale that relates to an in-service incurrence, however their opinion on this theory is unclear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Updated treatment records from the VA medical center where the Veteran receives treatment for his service connected recurrent pneumonia should be obtained and associated with the claims file.

In light of the deficiencies, a new opinion with a different VA examiner should be provided to determine the etiology of any current respiratory condition, taking into account the pertinent evidence.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant VA medical center records, to include treatment records dated since July 2012.

2.  The Veteran should also be notified that he may submit additional argument or evidence to support this claim.

3.  The RO or AMC must give the claims file to an appropriate VA examiner to provide an addendum opinion regarding the nature and etiology of the Veteran's respiratory disorders, other than pneumonia.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

The examiner must review the entire claims file, including a copy of this remand and after clearly identifying any current respiratory conditions (other than pneumonia or residuals thereof) answer the following questions for each respiratory condition including bronchiectasis: 

(a)  Did the Veteran's claimed respiratory condition clearly and unmistakably preexist service?

(b)  If the answer to (a) is "yes," what respiratory condition clearly and unmistakably preexisted service?

(c) If the answer to (a) is "yes," did the respiratory condition identified for question (b) clearly and unmistakably NOT undergo an increase in severity beyond natural progression during service?

(d)  If the answer to (a) is "no," is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory condition is caused by or etiologically related to his active service?



(e)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's currently diagnosed respiratory condition is caused by or aggravated by the Veteran's service connected pneumonia?

4.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




